DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 26 October 2022 have been entered.  Claims 1, 3, 14, 16, and 20 have been amended.  Claims 2, 12, and 15 have been canceled.  No claims have been added.  Claims 1, 3-11, 13, 14, and 16-20 are still pending in this application, with claims 1, 14, and 20 being independent.

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Heggelund does not relate to a tile-based graphics processing system and does not store graphics data for a tile “on-chip” during rendering of the tile so that the image can be rendered on a tile-by-tile basis”, largely referencing the specification of the instant application. 
Examiner notes that broadly stating that the instant application and references are different is not pertinent, as only the claimed limitations are considered for the sake of the rejections. With respect to said claimed limitations, Applicant argues that “Heggelund discloses determining patches which are at least partially covered by a primitive and where the primitive will be at least partially visible upon rendering. Heggelund does not disclose determining for each patch of the rendering space, which primitives are present in that patch. Heggelund discloses determining only that an at least partially visible primitive is present in that patch. Heggelund starts off with a primitive and works out which patch of rendering space the primitive will be visible in. Heggelund does not disclose determining for a patch, the number of primitives which cover that patch,” and that Heggelund therefore does not disclose “for each region in the plurality of regions, determining which primitives from the set of primitives are present in the region to thereby determine a plurality of primitives which are present in the region”.
Examiner asserts that Heggelund indeed teaches such determination, as disclosed in the cited portions, for example, in paras 45-57 disclosing: “depth data may comprise any suitable data (e.g. a depth range (minimum and maximum depths) for a patch or primitive and/or a depth (e.g. testing point or vertex) value or values for a patch or primitive and/or a depth function (e.g. coefficients for a plane equation) for a primitive) that is representative of the depth of one or more primitives in respect of a patch”, clearly reading on the limitations, as claimed. 
Applicant further argues that “examiner acknowledges that Heggelund does not disclose “storing data for the primitives which are present in the region, wherein the stored data comprises, for each of the primitives which are determined to totally cover the region, data to indicate total coverage of the region.” Heggelund thus also does not and cannot disclose the feature of amended claim 1 of “for each region in the plurality of regions... storing data for the plurality of primitives which are present in the region, wherein the stored data comprises primitive indication data for the region to indicate the determined plurality of primitives which are present in the region and further comprises, for each of the primitives which are determined to totally cover the region, data to indicate total coverage of the region”.”
Examiner first notes that the combination of references teach the claimed limitations, pointing to, for example, Heggelund para 51, which discloses “the rasteriser further tests a particular patch of the render output against a primitive to determine if the primitive completely covers the patch. This can be determined in any desired and suitable manner. In embodiments, a primitive may be determined to completely cover a particular patch if all of the patch testing points for that patch are within or lie on the edges of the primitive”, clearly reading on the claimed total coverage determination, and further para 204 of Venkatesh which discloses “the conservative rasterizer may launch separate threads of the pixel shader for blocks of partially covered pixels and for blocks of fully covered pixels. Since, a given block of pixels processed by the pixel shader will be either all partially covered or all fully covered pixels, the pixel shader can avoid conditional processing of individual pixels and can instead process the entire block of pixels in accordance with the inner coverage data specified as the pixel block level indicating whether the block at issue contains pixels that are fully or partially covered by the primitive being rasterized,” clearly reading on the claimed indication data. Thus, Examiner asserts that the combination of Heggelund, in view of Venkatesh indeed teaches the claimed limitations.
Applicant further argues that “Heggelund discloses performing rasterization as the first step after receiving a primitive. Heggelund therefore does not disclose performing a rendering phase after all geometry processing has been completed. Heggelund does not disclose “after the geometry processing phase has completed for the current render, performing a rendering phase for rendering primitives within the region.” As explained above, Heggelund does not disclose determining or storing data indicative of a plurality of primitives which are present in the patch/fragment. Heggelund therefore also does not disclose retrieving such data. Heggelund thus does not disclose “retrieving [for one of the regions] the stored data for the primitives which are present in the region” or “based on the primitive indication data for the region, retrieving primitive data for the primitives which are present in the region.”
Examiner, again, notes that it is the combination of references which read on these limitations, and that Heggelund, para 64, the last 7 lines; paras 83 and 91; and  Venkatesh, para 208, lines 8-19, indeed teach these features. 
Applicant further argues that “As explained above, Heggelund does not disclose “retrieving primitive data for the primitives which are present in the region” and thus does not determine the render output using such data. Heggelund thus also does not disclose “determining rendered values at the sample points within the region based on the primitives which cover the respective sample points, wherein determining rendered values comprises using the retrieved primitive data.”
Examiner respectfully disagrees with this allegation, noting the above response to argument, and thus respectfully disagrees and asserts that the cited portions of the references indeed read on these claimed limitations. 
Applicant further argues that “Venkatesh therefore discloses storing, for a single primitive, data which corresponds to pixels that are partially or fully covered by the primitive. Venkatesh does not disclose storing for a region, data which corresponds to all primitives which are present in that region and data which indicates total coverage of the region by each primitive which totally covers the region. Applicant notes also that the data stored in Venkatesh is at a pixel level of granularity, rather than at a tile level of granularity as per the present invention. Venkatesh therefore also does not disclose at least the feature of amended claim 1 of “for each region in the plurality of regions... storing data for the plurality of primitives which are present in the region, wherein the stored data comprises primitive indication data for the region to indicate the determined plurality of primitives which are present in the region and further comprises, for each of the primitives which are determined to totally cover the region, data to indicate total coverage of the region.”
Examiner respectfully disagrees with this allegation and notes that Applicant appears to be distinguishing the data stored for each primitive from that of a singular piece of data stored for all of the primitives. Examiner notes that this is neither a distinguishing feature nor a claimed feature, and asserts that Venkatesh indeed discloses such storage of data for each single primitive, which Examiner asserts corresponds to data for all of the primitives. 
Applicant argues for all remaining claims based on similar reasons as above. It follows that Examiner maintains all rejections for at least the above reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-11, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heggelund et al. (U.S. Patent Application Publication No. 2019/0188896), referred herein as Heggelund, in view of Venkatesh et al. (U.S. Patent Application Publication No. 2021/0097639), referred herein as Venkatesh.
Regarding claim 1, Heggelund teaches a method of rendering primitives in a tile-based graphics processing system which is configured to use a rendering space which is subdivided into a plurality of regions (para 35; para 38, lines 1-9), the method comprising: performing, for a current render, a geometry processing phase comprising: receiving a set of primitives (Heggelund, paras 35 and 38; para 45, lines 1-4; para 51, lines 1-3); for each region in the plurality of regions: determining which primitives from the set of primitives are present in the region to thereby determine a plurality of primitives which are present in the region (paras 45-57: “depth data may comprise any suitable data (e.g. a depth range (minimum and maximum depths) for a patch or primitive and/or a depth (e.g. testing point or vertex) value or values for a patch or primitive and/or a depth function (e.g. coefficients for a plane equation) for a primitive) that is representative of the depth of one or more primitives in respect of a patch”); determining, for each of the plurality of primitives which are present in the region, whether the primitive totally covers the region (para 51); and storing data for the plurality of primitives which are present in the region, wherein the stored data comprises for each of the primitives which are determined to totally cover the region (paras 53-57); and performing, for the current render, for each of the regions in the plurality of regions on a region-by-region basis, a rendering phase for rendering primitives within the region comprising: retrieving the stored data for the primitives which are present in the region (paras 69-73: patch buffer may be provided for one or more levels of the patch hierarchy (e.g. for each level except the highest level). The (and, e.g., each) buffer may be operated substantially in the manner of a FIFO, i.e. by selecting patches on a first-in-first-out basis…maintain at least a degree of the original primitive rasterisation order when processing plural primitives for the render output. This may, for example, be desirable or necessary for certain types of graphics processing in which primitive rasterisation order should be substantially maintained by the graphics processing system; Paragraph [0087]: a similar manner to a (fully covered) patch, one or more other signals or data structures may also be buffered in and/or output by the rasteriser, for example while maintaining an output order for those signals or data structures relative to an input order for those signals or data structures. For example, in a similar manner to a (fully covered) patch, those one or more other signals or data structures may be buffered (e.g. in the patch buffer(s) mentioned above) and/or may bypass the sample tester (e.g. via the bypass circuitry described above). These one or more other signals or data structures may, for example, indicate and/or describe one or more of: the beginning of a tile or frame (e.g. for synchronization purposes); the end of a tile or frame (e.g. for synchronization purposes); a (e.g. depth and/or stencil) buffer clear and/or pre-load instruction; and a full-tile or full-frame primitive (e.g. which represents a previously (partially) rendered version of the tile or frame (which may be referred to as a “frame shader”)), etc); selectively processing the primitives which are present in the region based on the retrieved data to determine which sample points within the region are covered by the primitives, wherein if the retrieved data indicates total coverage of the region for a particular primitive then said processing to determine which sample points within the region are covered by the particular primitive is skipped (para 64; para 66, lines 1-13; para 75); and determining rendered values at the sample points within the region based on the primitives which cover the respective sample points (paras 83 and 85).
In Heggelund, when selectively processing the primitives, a determination is made as to whether primitives totally cover the region, thus it can be inferred that this necessitates “data to indicate total coverage of the region.”  However, Heggelund does not explicitly discuss primitive indication data for the region to indicate the determined plurality of primitives which are present in the region; or storing data to indicate total coverage of the region; or after the geometry processing phase has completed for the current render, performing, for the current render, for each of the regions in the plurality of regions, a rendering phase; or based on the primitive indication data for the region, retrieving primitive data for the primitives which are present in the region, wherein determining rendered values comprises using the retrieved primitive data.
Venkatesh teaches a method of rendering primitives in a graphics processing system, comprising a geometry and rendering phase to determine rendering values based on primitive coverage (para 208, lines 1-19), and further comprising primitive indication data for the region to indicate the determined plurality of primitives which are present in the region (para 204, lines 1-11); storing data for primitives present in a region, including data to indicate total coverage of the region (para 204, lines 1-11); after the geometry processing phase has completed for the current render, performing, for the current render, for each of the regions in the plurality of regions, a rendering phase (fig 15; para 168, the last 6 lines; para 208); and based on the primitive indication data for the region, retrieving primitive data for the primitives which are present in the region, wherein determining rendered values comprises using the retrieved primitive data (para 208, lines 8-19).  It would have been obvious to one of ordinary skill in the art to store data indicating total coverage of the region because as taught by Venkatesh, this helps to retain higher quality rendering output without sacrificing processing performance (see, for example, Venkatesh para 5 and para 33, lines 1-11).
Regarding claim 4, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises determining whether the primitive covers every sample point in the region (Heggelund, paras 42 and 51; para 65).
Regarding claim 5, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises determining whether the primitive covers the entire area of the region (Heggelund, paras 49 and 51).
Regarding claim 7, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises: for each edge of the primitive: determining which of the corners of the region is most likely to be outside of the edge; and determining whether the determined corner is inside the edge (Heggelund, paras 48 and 51).
Regarding claim 8, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the region is a tile of the rendering space (Heggelund, para 36).
Regarding claim 9, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the region is a group of tiles of the rendering space (Heggelund, paras 38 and 87).
Regarding claim 10, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the data to indicate total coverage of the region for a primitive comprises a flag to indicate total coverage of the region (Heggelund, paras 53 and 57; Venkatesh, para 204, lines 1-11).
Regarding claim 11, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the rendered values represent: an image of a scene as viewed from a viewpoint; or a texture to be applied to a surface in a scene (Heggelund, paras 36 and 42).
Regarding claim 13, Heggelund in view of Venkatesh teaches the method of claim 1, wherein the geometry processing phase is performed without performing rasterisation on primitives (Venkatesh, para 64, lines 1-11 and the last 13 lines; para 168, the last 6 lines).
Regarding claims 14, 17, and 18, the limitations of these claims substantially correspond to the limitations of claims 1, 4, and 5, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium and integrated circuit, which are taught by Heggelund, paras 123, 129, and 132; and Venkatesh, para 18 and para 43, lines 1-9); thus they are rejected on similar grounds.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heggelund, in view of Venkatesh, and further in view of Kakarlapudi et al. (U.S. Patent Application Publication No. 2017/0330372), referred herein as Kakarlapudi.
Regarding claim 3, Heggelund in view of Venkatesh teaches the method of claim 1, wherein, for each of the regions the primitive indication data for the region is stored for the region, and wherein the data for primitives to indicate whether the primitives totally cover the region is stored for the region (Heggelund, paras 53 and 57; Venkatesh, para 204, lines 1-11).
Heggelund in view of Venkatesh does not explicitly teach storing this data in a control list.
Kakarlapudi teaches a method of rendering primitives in a graphics processing system using a rendering space divided into a plurality of regions, comprising a geometry phase and rendering phase (paras 21-23; paras 117 and 118), and further comprising storing primitive indication data in a control list for the region (paras 126 and 129; para 163).  It would have been obvious to one of ordinary skill in the art to utilize control lists because as taught by Kakarlapudi, this helps reduce memory and processing loads without reducing output image quality (see, for example, Kakarlapudi, para 8, lines 1-6; paras 9 and 10; para 131).
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heggelund, in view of Venkatesh, and further in view of Boudier (U.S. Patent Application Publication No. 2017/0084078), referred herein as Boudier.
Regarding claim 6, Heggelund in view of Venkatesh teaches the method of claim 1, wherein said determining whether a primitive totally covers a region comprises utilizing bounding boxes, wherein the primitive is triangular (Heggelund, paras 35 and 164; Venkatesh, para 78 and para 98, lines 1-5).
Heggelund in view of Venkatesh does not teach determining an axis-aligned bounding box of the primitive; determining a size of the bounding box in both horizontal and vertical directions; comparing the size of the bounding box in the horizontal direction (BBx) with a size of the region in the horizontal direction (Rx), and comparing the size of the bounding box in the vertical direction (BBy) with a size of the region in the vertical direction (Ry), wherein the region is rectangular, wherein the primitive is determined to not totally cover the region if any of the following conditions are satisfied: (i) BBx < Rx, (ii) BBy < Ry, or (iii) (BBx < 2Rx) AND (BBy < 2Ry).
Boudier teaches a method of rendering primitives in a graphics processing system using a rendering space divided into a plurality of regions, comprising a geometry phase and rendering phase (paras 40 and 41), and comprising determining an axis-aligned bounding box of the primitive, determining a size of the bounding box in both horizontal and vertical directions, comparing the size of the bounding box in the horizontal direction (BBx) with a size of the region in the horizontal direction (Rx), and comparing the size of the bounding box in the vertical direction (BBy) with a size of the region in the vertical direction (Ry), wherein the region is rectangular, wherein the primitive is determined to not totally cover the region if any of the following conditions are satisfied: (i) BBx < Rx, (ii) BBy < Ry, or (iii) (BBx < 2Rx) AND (BBy < 2Ry) (para 64, lines 1-14; para 66; para 67, lines 1-14).  It would have been obvious to one of ordinary skill in the art to utilize such bounding boxes because as taught by Boudier, this helps reject primitives that do not cover samples, such that computations during rasterization can be reduced and primitive processing throughput can be improved (see, for example, Boudier, paras 23 and 24).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613